Moyer, C.J.
Former R.C. 5715.19(A) provided that, inter alia, a person owning taxable real property, or a board of education may file a complaint with the county auditor on or before the thirty-first day of March in order to seek a change in certain tax classifications and determinations made pursuant to the Revised Code. Within thirty days after the last date such a complaint may be filed, the county auditor shall provide notice of the filing of the complaint to each property owner whose property is the subject of the complaint, and to each board of education whose school district may be affected by the complaint. R.C. 5715.19(B).
After receiving notice of the complaint, a property owner or board of education may file a counter-complaint in support of, or objecting to the amount of the alleged overvaluation, undervaluation, discriminatory valuation, illegal valuation, *365or incorrect determination stated in the previously filed complaint. Id. The county auditor shall then present all complaints to the county board of revision. R.C. 5715.19(A).
The issue we are asked to determine is whether a counter-complaint filed with a county board of revision pursuant to R.C. 5715.19(B) creates independent jurisdiction in a county board of revision if the original complaint is jurisdictionally defective. For the following reasons, we hold that it does not.
Pursuant to statute, boards of revision have been given jurisdiction to hear and rule on complaints filed with it pursuant to R.C. 5715.19. As part of this jurisdiction, a board of revision must first undertake a two-step procedure. Elkem Metals Co., Ltd. v. Washington Cty. Bd. of Revision (1998), 81 Ohio St.3d 683, 686, 693 N.E.2d 276, 278. After the complaint is filed, the board of revision must first examine the complaint to ensure that it meets statutory jurisdictional requirements. Second, if the board of revision determines that the complaint meets the jurisdictional requirements, it is then capable of considering evidence and determining the true value of the property at issue. Id.
We have stated that to be jurisdictionally valid, a complaint filed pursuant to R.C. 5715.19(A) must be prepared and filed by an attorney authorized to practice law. See Worthington City School Dist. Bd. of Edn. v. Franklin Cty. Bd. of Revision (1999), 85 Ohio St.3d 156, 160-161, 707 N.E.2d 499, 502-503; see, also, Sharon Village, Ltd. v. Licking Cty. Bd. of Revision (1997), 78 Ohio St.3d 479, 678 N.E.2d 932, syllabus. If the complaint is not prepared and filed by an attorney authorized to practice law, the board of revision does not have jurisdiction to hear evidence or to render a decision and, therefore, the complaint must be dismissed. Id.
In this case, the complaint filed by the South Euclid/Lyndhurst School District Board of Education was signed and filed by a non-attorney. As a result, the Cuyahoga County Board of Revision was without jurisdiction to render a decision on the complaint. The question before us, however, is not whether the board of revision had jurisdiction to render a decision on the original complaint, but whether the board of revision had jurisdiction "to render a decision on the counter-complaint once the original complaint was found to be jurisdictionally defective.
As previously indicated, the power of a board of revision to issue a decision on a complaint filed pursuant to R.C. 5715.19(A) is a direct result of that complaint’s being jurisdictionally valid. Likewise, filing a counter-complaint pursuant to R.C. 5715.19(B) derives directly from the filing of a complaint pursuant to R.C. 5715.19(A). According to the plain language of R.C. 5715.19(B), the purpose of the counter-complaint is to “support * * * or [object] to the amount of the alleged overvaluation, undervaluation, discriminatory valuation, illegal valuation, *366or incorrect determination stated in a previously filed complaint or objecting to the current valuation.” (Emphasis added.) The sole function of the counter-complaint, therefore, is to address the issues raised in a complaint filed pursuant to R.C. 5715.19(A). Viewed in this manner, the counter-complaint serves as the functional equivalent of an answer to a civil complaint.
Given that the counter-complaint is a response to a complaint filed pursuant to R.C. 5715.19(A), the counter-complaint is directly affected by jurisdictional defects with the complaint. If the complaint is determined to be jurisdictionally defective and is thereby dismissed, the subject matter that prompted the complaint is no longer subject to review by a board of revision. As a result, there is no controversy to be addressed by the counter-complaint. Accordingly, we hold that if a complaint filed with a board of revision pursuant to former R.C. 5715.19(A) is dismissed because it is jurisdictionally defective, a counter-complaint filed pursuant to R.C. 5715.19(B) must also be dismissed because the counter-complaint does not vest a board of revision with jurisdiction independent of the original complaint. See Hewlett Packard Co. v. Cuyahoga Cty. Bd. of Revision (June 9, 1995), BTA case Nos. 94-N-899 and 94-D-900, unreported.
We conclude that the Board of Tax Appeals did not err in dismissing the appeal because it did not have jurisdiction to render a decision on the merits. Accordingly, the decision of the Board of Tax Appeals is affirmed.

Decision affirmed.

Douglas, Resnick and F.E. Sweeney, JJ., concur.
Pfeifer and Lundberg Stratton, JJ., concur in part and dissent in part.
Cook, J., dissents and would reverse the decision of the Board of Tax Appeals.